Title: To James Madison from John Taylor, 5 August 1793
From: Taylor, John
To: Madison, James


Dr. SirCaroline August 5th. 1793
I have this moment parted with Giles & Venable, who have been two days at my house; the contents of the packet I sent you by Mr: Maury were stated to them, and they request me to convey their respects, and their decided opinions to you. They think the production ought to be printed and dispersed as soon as possible. It may produce in the virga. Assembly a repeal of the bank laws, and an expulsion of bank paper, on Mr: Jefferson’s idea—and this will operate against the banking system in Congress—1st. As it removes the argument of the state approbation of the banking system. 2ly. As it will tend to draw specie from the other states to Virga, which effect will be foreseen. 3ly. As it will leave the other states exclusively subject to the bank tax. These gentlemen have promised to see me again in October. Permit me to ask the favour of hearing from you. Mr: Pendleton purposes shortly to visit his son in law Mr: R. Taylor, which will afford a good opportunity. Having but a moment, I will employ it in an Ejaculation—Be happy! With great respect I am Sir Yr: mo: obt: st.
John Taylor
